Case 2:17-cv-00418-JLB-MRM Document 49 Filed 10/23/20 Page 1 of 1 PageID 1145




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

VIRGINIA BROOKS,

                Plaintiff,

v.                                                       Case No.: 2:17-cv-00418-JLB-MRM

FLORIDA CANCER SPECIALISTS, P.L.,

                Defendant.
                                                 /

                                               ORDER

        In response to this Court’s sixty-day order of dismissal, (Doc. 47), the parties

have filed a stipulation of dismissal with prejudice, (Doc. 48), under Federal Rule of

Civil Procedure 41(a)(1)(A)(ii). The stipulation is self-executing. Anago Franchising,

Inc. v. Shaz, 677 F.3d 1272, 1278 (11th Cir. 2012).                      Plaintiff’s claims against

Defendant are DISMISSED WITH PREJUDICE. 1

        ORDERED in Fort Myers, Florida, on October 23, 2020.




        1 The parties’ stipulation provides in a footnote that Defendant Florida Cancer Specialists, P.L.
was misnamed. (Doc. 48, n.1.) Upon careful review, it appears that Defendant’s business name was
correct upon the filing of the initial complaint but changed after this litigation began. The Court
thanks the parties for their candor and finds that the Defendant’s name change does not affect the
parties’ stipulation to dismiss in any material way. See Specialty Nat. Ins. Co. v. U-Save Auto Rental
of Am., No. 8:07-cv-878-T-33MAP., 2009 WL 928040, at *6 (M.D. Fla. Apr. 2, 2009) (explaining that a
business entity’s name change does not, in and of itself, alter the underlying entity’s legal obligations);
Salav v. Boyland Auto Orlando, LLC, No. 6:07-cv-1892-Orl-19GJK., 2008 WL 254127, at *2 (M.D. Fla.
Jan. 29, 2008) (explaining that Rules 15 and 41 “involve the application of similar standards” (citation
omitted)). As always, the Court appreciates the parties’ efforts to resolve disputes.
